Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 7, 13, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eckel et al. (Eckel) 2,521,572 in view of King 20120189230 in view of Warren 5,813,642. Eckel discloses a baby accessory storage assembly comprising: a portable body (10) having a front end, a rear end, two opposing sides, a bottom wall, and a sidewall surrounding the bottom wall and having an upper perimeter edge thereon and an inner surface and an outer surface, the bottom wall and sidewall defining a .  


[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (perimeter edge
sidewall
sub-cavities
bottom wall)][AltContent: arrow][AltContent: arrow][AltContent: textbox (clamp-like hooks (19)
perimeter edge
partition dividers
area where pull out table will reside)]
    PNG
    media_image1.png
    469
    574
    media_image1.png
    Greyscale


Eckel discloses all of the limitations of the claimed invention except for the lockable hinged clamping assemblies. King teaches that that it is known to have two lockable 

    PNG
    media_image2.png
    312
    446
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    258
    567
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Eckel in view of King to have included the upper clamp, lower clamp, fastener and a center wall as taught by Warren for the purpose of providing a means to adjust the width of the clamp assemblies to allow the device to attach to a wide variety of surfaces and supports. 
Claims 4, 5, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eckel et al. (Eckel) 2,521,572 in view of King 20120189230 in view of Warren 5,813,642 in view of Merritt et al. (Merritt) 2009/0014622. Eckel in view of King in view of Warren discloses all of the limitations of the claimed invention except for the deformably resilient material. Merritt teaches that it is known to have a deformably resilient material disposed on an inner surface of at least one of the upper clamp member and the lower clamp member; wherein the lower clamp members of the at least two hinged clamping assemblies further comprise: an outer surface, opposing the inner surface thereon, having a deformably resilient material disposed thereon. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Eckel in view of King in view of Warren to have a deformably resilient material disposed on either or both of the upper and lower clamp . 
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eckel et al. (Eckel) 2,521,572 in view of King 20120189230 in view of Warren 5,813,642 in view of Weinreb 4,212,377. Eckel in view of King in view of Warren discloses all of the limitations of the claimed invention except for the at least one partition wall is directly coupled to the inner surface of the sidewall with a selectively removable hook-and-loop configuration.  Weinreb teaches that it is known to have at least one partition wall is directly coupled to the inner surface of the sidewall with a selectively removable hook-and-loop configuration. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Eckel in view of King in view of Warren to have at least one partition wall is directly coupled to the inner surface of the sidewall with a selectively removable hook-and-loop configuration as taught by Weinreb for the purpose of providing a means to adjust the size of the sub-cavities holding various sized objects. 
Claim 12 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eckel et al. (Eckel) 2,521,572 in view of King 20120189230 in view of Warren 5,813,642 in view of Wang 5,584,412. Eckel in view of King in view of Warren discloses all of the limitations of the claimed invention except for the at least one partition wall is selectively collapsible onto a flat position on the bottom wall and can be positioned upright within the storage cavity and locked into place by being fitted within a rectangular groove.  
Wang teaches that it is known to at least one partition wall (10) is selectively collapsible onto a flat position (Figure 12) on the bottom wall and can be positioned upright within . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art discloses conventional storage assemblies. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY T WOOD whose telephone number is (571)272-6826.  The examiner can normally be reached on M-Thur 9:00am-5:30pm flexible schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/KIMBERLY T WOOD/Primary Examiner, Art Unit 3631